Petition unanimously dismissed without costs. Memorandum: Petitioner Town of Wheatfield contends that the Public Service Commission’s (PSC) certificate of environmental compatibility and public need for the Empire State Pipeline gas line project must be annulled because it was not given adequate notice of the PSC proceedings. We disagree. The record establishes that Empire State Pipeline duly served petitioner with notice of its application (see, Public Service Law § 122 [2]). *674Although entitled to do so, petitioner did not file the requisite notice to become a party to the proceeding (see, Public Service Law § 124 [1] [i]) and therefore was not entitled to receive ongoing notice of the application process (see, Matter of Ingham v Public Serv. Commn., 116 AD2d 718, 719, appeal dismissed 67 NY2d 1027, lv denied 68 NY2d 606). Because petitioner was not a party to the matter before the Public Service Commission, it lacks standing to seek judicial review of the Commission’s determination (see, Public Service Law § 128 [1]; Matter of Incorporated Vil. of E. Williston v Public Serv. Commn., 153 AD2d 943, 945-946). The petition is therefore dismissed. (Original Proceeding Pursuant to Public Service Law § 128.) Present — Denman, P. J., Pine, Balio, Lawton and Doerr, JJ.